Dear Mayor Dykes:
This office is in receipt of your opinion request regarding the St. Helena Parish Police Jury Road Repair and Maintenance System. Specifically, you asked whether there is any action which may be taken to force the St. Helena Parish Police Jury to maintain a truly centralized office staff and road superintendent for the repair of parish roads.
In response to your request, I direct your attention to LSA-R.S. 48:755, which pertains to the Parish Transportation Fund. This office has previously opined that R.S. 48:755, which requires parishes to adopt a "system of road administration", is mandatory substantive law regardless of the source of funding for a particular road project. Atty. Gen. Op. No. 96-30. In accord: 96-189, 89-494. In pertinent part, R.S. 48:755 provides the following:
      A. Unless otherwise provided by law, parishes shall adopt a system of road administration which shall require approval of the governing authority for any expenditures made out of this fund, and no member of the governing authority shall expend any funds in his ward or district without the approval of the parish governing authority. Each parish shall adopt a parishwide system of administration inclusive of parish roads within municipalities which shall include the development of a capital improvement program on a selective basis, centralized purchasing of equipment and supplies, centralized accounting, and selective maintenance and construction. All construction shall be based upon engineering plans and inspection.
* * *
      C. The parishwide selective maintenance program inclusive of parish roads within municipalities shall provide for a schedule of the work to be performed by category, on a weekly basis. The program shall be prepared and administered by the parish road manager. The parish road manager may authorize maintenance work not contained in the weekly schedule upon receipt of constructive notice of a defect in the parish road system and when, in the opinion of the parish road manager, the defect constitutes a hazard to public safety. The parish road manager shall maintain a record of the work so authorized and shall report the total amount of such expenditures on a monthly basis to the parish governing authority. (Emphasis added).
As to what action may taken to force the St. Helena Parish Police Jury to comply with the provisions of LSA-R.S. 48:755, I direct you to LSA-R.S. 48:761. Under the provisions of this statute, "if . . . the Legislative Audit Advisory Council, or its successor, determines that there has been a misuse by a parish governing authority of funds from the Parish Transportation Fund or that the parish governing authority is in noncompliance with the statutory requirements comprising this Part, it shall then determine whether a partial or total withholding of the parish's appropriation for any remaining months in the current fiscal year shall be necessary. If the council determines it is necessary to withhold all or any part of the parish's appropriation . . . . the council shall, by written resolution, instruct the state treasure to suspend monthly distributions to the parish . . . ." (Emphasis added). "The suspension of funds shall remain in effect until the Legislative Audit Advisory Council verifies . . . that the offending parish is in compliance . . ." In addition, "the council shall furnish a copy of the written resolution directing the state treasurer to withhold funds to the district attorney of the parish where the misuse or noncompliance occurred. The district attorney shall . . . advise the chairman of the council as to action he has taken or proposes to take in connection with the misuse of funds or noncompliance with statutory requirements cited in the resolution."
In summary, it is the opinion of this office that the Police Jury must comply with the mandatory statutory provisions of LSA-R.S. 48:755, regardless of the source of funding being used. Noncompliance can result in the suspension and/or forfeiture of state funding, as well as the imposition of criminal and civil sanctions.
We trust the foregoing to be responsive to your concerns.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: _____________________________ JEANNE-MARIE ZERINGUE BARHAM